Exhibit 10j


 ROGERS CORPORATION
VOLUNTARY DEFERRED COMPENSATION PLAN
FOR KEY EMPLOYEES
 
Amended And Restated Effective as of October 24, 2007
 
1.           Name and Purpose.  The name of this plan is the Rogers Corporation
Voluntary Deferred Compensation Plan For Key Employees, as Amended and Restated
Effective as of October 24, 2007 (the “Plan”).  The purpose of the Plan is to
permit each key employee of Rogers Corporation (the “Company”) or any subsidiary
thereof (a “Subsidiary”) who is designated by the Chief Executive Officer of the
Company and each appointed corporate officer of the Company (in either case, a
“Participant”) to elect to defer a portion of his or her compensation from the
Company or a Subsidiary.  The Plan is intended to be “a plan which is unfunded
and is maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of Sections 201(2), 301(a)(3) and 401(a)(1) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and shall be
interpreted and administered to the extent possible in a manner consistent with
that intent.
2.           Right to Defer.  Subject to the limitations set forth herein, each
Participant may elect, for amounts payable for services during each calendar
year, to defer payment of (i) the portion of (A) the Participant’s salary
otherwise payable for services rendered in such calendar year (“Salary”) or (B)
the Participant’s bonus otherwise payable for services rendered in such calendar
year (“Bonus”), if any, payable to such Participant in shares of capital stock,
$1 par value (the “Stock”) of the Company (the “Stock Compensation”) and/or (ii)
the portion of (A) the Salary or (B) the Bonus, if any, payable to such
Participant in cash (the “Cash Compensation”), for service rendered as an
employee of the Company or a Subsidiary during such calendar year.  A
Participant’s election to defer a portion of his or her Salary for any calendar
year shall be limited to 50% of such Salary, but must be for a projected minimum
Salary deferral of at least $4,000 determined based on the Participant’s Salary
at the time of such election.  In addition, if a Participant’s election to defer
a portion of his or her Bonus for any calendar year does not result in a minimum
Bonus deferral of at least $4,000, no portion of such Bonus shall be deferred.
 
1 of 21

--------------------------------------------------------------------------------

 
3.           Matching Credits (The Company Match).
(a)           The Company or Subsidiary, whichever is the employer for such
Participant, shall as of the last day of each calendar month credit to a
separate sub-account maintained under each Participant’s Deferred Compensation
Account (as defined in Section 5(a)), an additional amount determined as
follows:
For purposes of such determination, “eligible compensation” is the
Participant’s: (1) annual salary, (2) annual bonus, (3) auto allowance or
imputed income related to autos, (4) any other imputed income included in the
Participant’s taxable income and (5) any other compensation determined by the
Company, in its sole discretion, to be “eligible compensation” for such
purpose.  Compensation, as defined in the Rogers Employee Savings and Investment
Plan, as amended from time to time (the “RESIP”) and to the extent eligible to
be used to determine an actual “matching contributions” credited under the
RESIP, will then be subtracted from “eligible compensation” as determined
hereunder (such difference, the “Excess Amount”).
The additional amount to be credited to the Participant’s sub-account pursuant
to this Section 3(a) will be determined in a manner consistent with how
“matching contributions” are determined under the RESIP using the Excess Amount
determined above as “compensation,” the amount deferred pursuant to the Plan as
the Participant’s contribution amount, and the RESIP’s (1) “match levels” (i.e.,
such percentages of a Participant’s compensation that are eligible for a
matching contribution under the RESIP), and (2) “applicable percentages” (i.e.,
such percentages used in determining the amount of matching contributions under
the RESIP for the corresponding “match levels”), both as may be in effect from
time to time and calculated without regard to the compensation limit under
Section 401(a)(17) of the Code as defined in Section 3(c) below.
 
2 of 21

--------------------------------------------------------------------------------

 
To the extent such additional amount relates to deferred Stock Compensation,
such amount shall be credited as a number of shares determined by dividing such
amount by the Fair Market Value (as defined in the Rogers Corporation 1990 Stock
Option Plan (Restatement No. 3), as amended and in effect from time to time) per
share of Stock as of the last day of such calendar month (rounded up to the next
higher whole number of shares).  To the extent such additional amount relates to
deferred Cash Compensation, such amount shall be credited to a sub-account
maintained in terms of dollars as of the last day of such calendar month.  For
purposes of the two foregoing sentences, the portion of such additional amount
which relates to deferred Stock Compensation and the portion which relates to
deferred Cash Compensation shall bear the same proportion to the total
additional amount as the amount of deferred Stock Compensation for such calendar
month and the amount of deferred Cash Compensation for such calendar month bear,
respectively, to the Deferred Amount for such calendar month.
(b)           Notwithstanding the foregoing, any amount in a Participant’s
Deferred Compensation Account which is credited to a sub-account pursuant to
Section 3(a) in any calendar year shall be payable to the Participant at the
same time and in the same manner as the deferred Stock Compensation and/or Cash
Compensation to which such amount relates.  A Participant’s sub-account(s)
created under this Section 3 may be combined with any other sub-account as long
as all amounts in such combined sub-account are payable in the same medium
(Stock or cash), at the same time and pursuant to the same method of payment
and, in the case of cash, are being credited with the same rate of
interest.  Effective as of January 1, 2007, Participants shall have a 100%
vested interest in their Deferred Compensation Accounts.
 
3 of 21

--------------------------------------------------------------------------------

 
(c)           The Plan shall be construed in a manner which is consistent with
the purposes described herein, including without limitation, the so-called
“anti-conditioning” rules of Section 401(k)(4) of the Internal Revenue Code of
1986, as amended (the “Code”) and the regulations promulgated thereunder.
4.           Deferral Elections.  A Participant’s election to defer payments
under Section 2 above (a “Deferral Election”) shall be in writing and shall be
deemed to have been made upon receipt and acceptance by the Company.  Separate
Deferral Elections shall be made under Section 2 with respect to Salary payable
as Stock Compensation, Salary payable as Cash Compensation, Bonus payable as
Stock Compensation and Bonus payable as Cash Compensation, in each case payable
with respect to amounts payable for services during a calendar year.  In order
to be effective hereunder, a Deferral Election for Salary and/or Bonus payable
for services during any calendar year must be made not later than the December
31 of the preceding calendar year, and in any case shall specify the time and
method of payment pursuant to Section 6 below applicable to the amount(s)
deferred hereunder.  Notwithstanding the foregoing, any person who becomes a
Participant during a calendar year may make Deferral Elections for such calendar
year with respect to Salary and/or Bonus payable for services after such
Deferral Elections are made at any time on or before the 30th day after the date
he or she becomes a Participant.  Notwithstanding the foregoing, any Deferral
Election made by a Participant who is or may become subject to Section 16 of the
Securities Exchange Act of 1934, as amended (the “Act”), with respect to Salary
or Bonus payable as Stock Compensation shall be made in accordance with such
rules and procedures as the Company deems necessary or appropriate to comply
with the requirements of such Act.  A Deferral Election made for a calendar year
may not be revised after the last date on which it could have been made.  A
deferral made with respect to a Participant’s Salary shall be effected by
reducing the Participant’s Salary payments (Stock Compensation, Cash
Compensation or both, as applicable) in equal amounts or percentages for each
pay period unless (i) the Company mandates another method of reduction, in its
sole discretion or, (ii) the Participant elects another method of reduction
which the Company has not determined to be administratively burdensome.
 
4 of 21

--------------------------------------------------------------------------------

 
In addition to the foregoing, each Participant shall be permitted to elect not
later than December 31, 1999 to transfer as of December 31, 1999 up to 100% of
the balance in such Participant’s sub-account(s), if any, maintained in terms of
dollars to a sub-account(s) maintained in terms of shares of Stock.  Such
transfer shall be accomplished by dividing such amount to be transferred by the
Fair Market Value per share of Stock as of December 31, 1999, and crediting the
resulting number of shares (rounded up to the next higher whole number of
shares) of Stock to such new sub-account(s) maintained in terms of shares of
Stock.  Any such conversion election shall be irrevocable after December 31,
1999.  All Deferral Elections previously made by such Participant with respect
to the timing and method of payment pursuant to Section 6(a) and Section 6(c)
with respect to the amount(s) converted shall remain in full force and effect.
 
5 of 21

--------------------------------------------------------------------------------

 
5.           Accounts; Crediting Interest; Additional Credits.
(a)           All amounts deferred by a Participant under Section 2 shall be
credited by the Company or Subsidiary, whichever is the employer of the
Participant, to a book account (a “Deferred Compensation Account”) in the name
of such Participant as of the last day of the calendar month during which such
amounts would have been paid to the Participant but for his or her Deferral
Election.  Separate sub-accounts will be maintained for Salary and Bonus
deferred for each calendar year pursuant to Section 2, and, in addition,
separate sub-accounts will be maintained hereunder for deferred Stock
Compensation (which sub-accounts will be maintained in terms of numbers of
shares of Stock) and deferred Cash Compensation (which sub-accounts will be
maintained in terms of dollars) for each calendar year; provided, however, that
(i) all Salary and Bonus deferred pursuant to Section 2 as deferred Stock
Compensation with respect to the same or different calendar years (including
amounts converted pursuant to the last paragraph of Section 4) which are payable
at the same time and pursuant to the same method may be combined into a separate
sub-account and (ii) all Salary and Bonus deferred pursuant to Section 2 as
deferred Cash Compensation with respect to the same or different calendar years
which are payable at the same time and pursuant to the same method and which are
being credited with the same rate of interest may be combined into a single
account.
 
6 of 21

--------------------------------------------------------------------------------

 
(b)           (i)           Dividend Credits.  An amount equal to the aggregate
dividends that would have been paid on the number of shares of Stock credited to
each Participant’s sub-account(s) maintained in shares had such share credits
been issued and outstanding shares of Stock, shall be credited to the
Participant’s Deferred Compensation Account as of the last day of the calendar
month which includes the payable date that would have been applicable to such
dividends had the related share credits been issued and outstanding shares of
Stock.  Such dividend equivalent amounts (i) shall be payable at the same time
and pursuant to the same method as the shares of Stock to which they relate,
(ii) shall be credited to one or more sub-accounts within such Participant’s
Deferred Compensation Account, which sub-account(s) shall be maintained in terms
of dollars, and (iii) may be combined with a sub-account for deferred Cash
Compensation which is payable at the same time and pursuant to the same method
and which is being credited with the same rate of interest.
(ii)           Interest Credits.  As of the last day of each calendar month,
each sub-account within a Participant’s Deferred Compensation Account which is
being maintained in terms of dollars shall be credited with interest on the
amount credited to such sub-account as of the last day of the preceding calendar
month; provided, however, that with respect to the calendar month during which
payment to the Participant is made, regardless of the day of the month such
payment is made, one-half of the amount of interest that would have been
credited had it been a full month shall be so credited.  The rate of interest to
be used for this purpose during any calendar year shall be (A) for calendar
years before 2003, the 30-year U.S. Treasury bond rate in effect as of January 1
of such year, and (B) for calendar years after 2002, the sum of the 10-year U.S.
Treasury note rate in effect as of January 1 of such year, plus twenty basis
points (i.e., 0.20 of 1%).  For calendar years before 2003, the foregoing rate
shall be determined by reference to the first January issue of Barron’s for such
calendar year, or such other comparable publication as may be selected by the
Company if Barron’s is no longer published or no longer provides such
information.  For calendar years after 2002, the foregoing rate shall be
determined by reference to any reliable source selected by the Company from time
to time.
 
7 of 21

--------------------------------------------------------------------------------

 
(c)           Notwithstanding the foregoing, the Compensation and Organization
Committee of the Board of Directors of the Company or any successor committee
designated as such by the Board of Directors of the Company (the “Committee”)
may change the method of determining the rate of interest to be used under
Section 5(b)(ii) above by written notice to each Participant (including former
Participants who then have a Deferred Compensation Account which would be
affected by such change), which notice shall specify the new rate of interest to
be used under Section 5(b)(ii), the effective date of such change and the
Deferred Compensation Accounts to which such new rate of interest or method
shall apply; provided, however, that a new method of determining the rate of
interest to be used under Section 5(b)(ii) shall not apply to any amounts
deferred pursuant to a Deferral Election made by a Participant prior to the
receipt by such Participant of notice of such change unless such Participant
files a written consent to such change with the Company within 60 days of his or
her receipt of the notice of such change.
(d)           To the extent that any Participant’s Deferral Election hereunder
results in a reduction of the pension payments to be made to such Participant
under the Company’s qualified and non-qualified defined benefit pension plans,
such reduction will be made up for in accordance with the terms of a
non-qualified plan established by the Company for that purpose.
 
8 of 21

--------------------------------------------------------------------------------

 
6.           Time and Method of Payment.
(a)           Amounts standing to the credit of each sub-account within a
Participant’s Deferred Compensation Account shall be paid, or commence to be
paid, in accordance with the Participant’s Deferral Election(s).  Each Deferral
Election shall specify whether payments will commence following: (i) the passage
of the number of calendar years (not to exceed twenty (and in the case of Stock
Compensation deferrals, not to be less than three) and including the year of
deferral, which counts as year one) specified by the Participant in his or her
Deferral Election(s) with respect to the amount credited to such sub-account,
(ii) the calendar year in which the Participant has a “separation from service”
(within the meaning of Section 409A of the Code) and ceases to be an employee of
the Company and its Subsidiaries for any reason whatsoever or (iii) (A) the
later of (i) or (ii) in the case of Cash Compensation (including amounts
converted pursuant to the last paragraph of Section 4) or (B) the earlier of (i)
or (ii) in the case of Stock Compensation.  In the case of a payment to be made
in a lump sum, such payment will be made on March 15 (April 15 in the case of
Deferral Elections made prior to October 1, 2007) (or, if such day is not a
business day, the first business day thereafter) first following the relevant
event in the prior sentence.  In the case of payments to be made in quarterly
installments, the first such installment will be made on the April 15 (or, if
such day is not a business day, the first business day thereafter) first
following the relevant event in the prior sentence, and subsequent installments
will be made on each July 15, October 15, January 15 and April 15 thereafter
until paid in full.  Notwithstanding the foregoing, in all cases payments may be
made on the Company’s regular payroll date closest to the required payment
date.The amount of each such payment shall be determined by the amount credited
to such sub-account as of the end of the preceding month.
Notwithstanding anything herein to the contrary, if at the time of a
Participant’s “separation from service” (within the meaning of Section 409A of
the Code) the Participant is a “specified employee” (within the meaning of
Section 409A of the Code), no payment of any 409A Amounts (as defined in Section
18 below) may be made under this Plan if such payment is to be made as a result
of such Participant’s “separation from service” until six months and one day
after the Participant’s “separation from service.”  Any payments that would have
been made to the Participant during the six-month delay period but for the
operation of this paragraph shall (i) be made in a lump sum to the Participant
in the seventh month after the Participant’s “separation from service,” and (ii)
be credited with dividend and interest credits, as applicable, and shall
continue to be credited in accordance with Section 5(b) during the six-month
delay.
 
9 of 21

--------------------------------------------------------------------------------

 
(b)           All amounts credited to each sub-account within the Participant’s
Deferred Compensation Account which is maintained in terms of numbers of shares
of Stock shall be distributed in shares of Stock by the Company.  All amounts
credited to each sub-account within the Participant’s Deferred Compensation
Account which is maintained in terms of dollars shall be distributed in cash and
shall be made by the Company or Subsidiary which credited such amounts to the
Participant’s Deferred Compensation Account.  Each such sub-account shall be
charged with the amount paid therefrom as of the date of payment.
(c)           All amounts credited to a sub-account within the Participant’s
Deferred Compensation Account shall be paid in either a single lump sum or in
substantially equal quarterly or annual installments over a period not to exceed
ten years (or over a period of five years in the case of an election made prior
to October 18, 1994), as the Participant has specified in the Deferral
Election(s) applicable to such sub-account.  In the case of installment
payments, (i) dividend and interest credits under Section 5(b), whichever is
applicable, shall continue to be credited in accordance with Section 5(b) during
the payment period, and (ii) the amount of the first payment and any other
payments in the same year thereof shall be equal to the amount credited to the
applicable sub-account as of the end of the preceding February divided by the
number of payments remaining to be made, including the current payment, and the
amount of each subsequent payment for subsequent years shall be equal to the
amount credited to the applicable sub-account as of the preceding December 31
divided by the number of payments remaining to be made, including the current
payment.  Notwithstanding the foregoing, the final payment out of any
sub-account shall be equal to 100% of the amount credited to such sub-account at
the time of such payment.
 
10 of 21

--------------------------------------------------------------------------------

 
(d)           All amounts credited to a Participant’s Deferred Compensation
Account shall be paid as they become due to the Participant if then living.  All
amounts credited to a Participant’s Deferred Compensation Account at the time of
his or her death shall be paid pursuant to Section 7.
(e)           Notwithstanding any provision hereof to the contrary, if a
Participant believes he or she is suffering from a “hardship,” an application
may be made to the Committee for an acceleration of payments from one or more
sub-accounts within such Participant’s Deferred Compensation Account, but only
with respect to Grandfathered Amounts (as defined in Section 18
below).  “Hardship” for this purpose shall mean a need for financial assistance
in meeting real emergencies which would cause substantial hardship to the
Participant or any member of the Participant’s immediate family, and which are
beyond the Participant’s control.  If the Committee determines, in its sole
discretion, that the Participant is suffering from a “hardship,” the Committee
may accelerate payment to the Participant of such portion of such sub-account(s)
within the Participant’s Deferred Compensation Account (but only to the extent
such portion represents a Grandfathered Amount) as the Committee may determine
is required to alleviate such hardship, and each such sub-account shall be
charged with the amount paid therefrom as of the date of payment.
 
11 of 21

--------------------------------------------------------------------------------

 
(f)           Notwithstanding any provision hereof to the contrary, if a
Participant believes he or she is suffering from an “unforeseeable emergency,”
an application may be made to the Company for an acceleration of payments from
one or more sub-accounts within such Participant’s Deferred Compensation
Account, but only with respect to 409A Amounts.  “Unforeseeable emergency” for
this purpose shall mean a severe financial hardship to the Participant resulting
from an illness or accident of the Participant or his or her spouse or dependent
(as defined in Section 152(a) of the Code without regard to Sections 152(b)(1),
(b)(2) and (d)(1)(B) thereof), loss of the Participant’s property due to
casualty, or other similar extraordinary and unforeseeable circumstances arising
as a result of events beyond the control of the Participant.  The circumstances
that will constitute an unforeseeable emergency will depend upon the facts of
each case, but, in any case, payment may not be made to the extent that such
hardship is or may be relieved (i) through reimbursement or compensation by
insurance or otherwise, (ii) by liquidation of the Participant’s assets, to the
extent the liquidation of such assets would not itself cause severe financial
hardship, or (iii) by cessation of deferrals under this Plan.  If the Company
determines, in its sole discretion, that the Participant is suffering from an
“unforeseeable emergency,” the Company may accelerate payment to the Participant
of such portion of such sub-account(s) within the Participant’s Deferred
Compensation Account (but only to the extent such portion represents a 409A
Amount) as the Company may determine is the minimum amount necessary to meet the
emergency, and any amount necessary to pay any federal, state or local income
taxes or penalties reasonably anticipated to result from such distribution, and
each such sub-account shall be charged with the amount paid therefrom as of the
date of payment.
 
12 of 21

--------------------------------------------------------------------------------

 
(g)           Notwithstanding any provision hereof to the contrary, but subject
to the approval of the Committee in its sole discretion, a Participant may
request payment of all or a portion of any sub-account within his or her
Deferred Compensation Account in different amounts and/or over a different
period or periods of time (but in any event, consistent with payment options
provided for under Section 6(c)) than that specified in the applicable Deferral
Election.  With respect to 409A Amounts, any such request, if approved, (i) will
not be effective until 12 months after the date such new election is made, and
(ii) except in the case of death or unforeseeable emergency, payment must be
deferred for at least five years from the date the distribution would otherwise
be paid (or commence to be paid). The Participant must communicate any such
request to the Committee at least 13 months and 15 days prior to the initial
date on which the amount credited to the sub-account to which such request
relates would otherwise be paid or commence to be paid.  The Committee may
approve such request in its sole discretion at any time which is at least 12
months and 15 days prior to such initial payment date.  If any such request is
so approved by the Committee, the amount credited to the sub-account (or portion
thereof) to which such request and approval relates shall be paid at the times
and in the amounts specified in such request.
7.           Payments After Death.  Each Participant may designate, from time to
time, a beneficiary or beneficiaries (who may be named contingently or
successively) to whom any amounts which remain credited to the Participant’s
Deferred Compensation Account at the time of his or her death shall be
paid.  Each such designation shall revoke all prior designations by the same
Participant, except to the extent otherwise specifically noted, shall be in a
form acceptable to the Company, and shall be effective only when filed by the
Participant in writing with the Company during his or her lifetime.  Payments
shall be made to a beneficiary hereunder in the same manner of distribution as
was elected by the Participant pursuant to Section 6.  Any amounts which remain
credited to a Participant’s Deferred Compensation Account at the time of his or
her death which are not payable to a designated beneficiary shall be paid to the
estate of such Participant in a single lump sum in accordance with Section 6(c)
as soon as practicable after the death of such Participant.  Following a
Participant’s death, to the extent applicable, the term “Participant” hereunder
shall include such deceased Participant’s beneficiary or beneficiaries.
 
13 of 21

--------------------------------------------------------------------------------

 
8.           No Funding Required.
(a)           Nothing in this Plan will be construed to create a trust or to
obligate the Company, any Subsidiary or any other person to segregate a fund,
purchase an insurance contract, or in any other way to fund currently the future
payment of any benefits hereunder, nor will anything herein be construed to give
any Participant or any other person rights to any specific assets of the
Company, any Subsidiary or of any other person.  A Participant who has elected
to defer any portion of his or her Stock Compensation hereunder or to elect a
conversion pursuant to the last paragraph of Section 4 shall have no shareholder
rights with respect to the shares of Stock so deferred and/or credited until
such shares of Stock are actually issued to such Participant as payment
hereunder pursuant to Section 6.  Except as provided in (b) below, any benefits
which become payable hereunder shall be paid from the general assets of the
Company or Subsidiary, whichever is applicable, in accordance with the terms
hereof.
(b)           The Company, in its sole discretion, may establish (i) a grantor
or other trust of which the Company is treated as the owner under the Code and
the assets of which are subject to the claims of the Company’s general creditors
in the event of its insolvency, (ii) an insurance arrangement, or (iii) any
other arrangement or arrangements designed to provide for the payment of
benefits hereunder.  Any such arrangement(s) shall be subject to such other
terms and conditions as the Company may deem necessary or advisable to ensure
(i) that benefits are not includible, by reason of the establishment of any such
arrangement(s) or the funding of any such trust, in the income of the
beneficiaries of such trust or other arrangement(s) prior to actual distribution
or other payment and (ii) that the existence of such arrangement(s) does not
cause the Plan or any other arrangement(s) to be considered funded for purposes
of Title I of ERISA.  The Chief Executive Officer, the President, the Vice
President, Finance or the Vice President and Secretary of the Company may act to
establish a trust or other arrangement(s) pursuant to this Section 8(b).
 
14 of 21

--------------------------------------------------------------------------------

 
9.           Plan Administration and Interpretation.  The Company shall have
complete control over the administration of the Plan and complete control and
authority to determine, in its sole discretion, the rights and benefits and all
claims, demands and actions arising out of the provisions of the Plan of any
Participant, beneficiary, or other person having or claiming to have any
interest under the Plan and the Company’s determinations shall be conclusive and
binding on all such parties.  The Company shall be deemed to be the Plan
administrator with the responsibility for complying with any reporting and
disclosure requirements of ERISA.  The rights of the Company hereunder which
have not been delegated to the Committee shall be exercised by the appointed
corporate officers of the Company.  To the extent that such officers are unable
or unwilling to exercise any right or make any determination hereunder, then the
Committee shall exercise such right or make such determination unless it is
unable or unwilling to do so, in which case the Board of Directors of the
Company (the “Board”) shall exercise such right or make such determination.
10.           Non-Assignable.  Amounts payable under this Plan shall not be
subject to alienation, assignment, garnishment, execution or levy of any kind,
and any attempt to cause any such amount to be so subjected shall be null, void
and of no effect and shall not be recognized by the Company or its Subsidiaries.
 
15 of 21

--------------------------------------------------------------------------------

 
11.           Termination and Modification.
(a)           The Committee may terminate or amend this Plan by written notice
to each Participant participating herein.  A termination of the Plan shall have
no effect other than to eliminate the right of each Participant to defer further
compensation.  Except for such “prospective” termination, neither the Plan nor
any Deferral Election in effect hereunder may be amended, modified, waived,
discharged or terminated, except by mutual consent of the Committee and the
Participant or Participants affected thereby, which consent shall be evidenced
by an instrument in writing, signed by the party against which enforcement of
such amendment, modification, waiver, discharge or termination is
sought.  Notwithstanding the foregoing, with respect to 409A Amounts, no
amendment, modification, waiver, discharge or termination shall accelerate
payments under this Plan except to the extent permitted by Section 409A of the
Code.
(b)           Notwithstanding the foregoing, if (A) the Company’s ratio of
current assets to current liabilities as reflected on any quarterly or annual
financial statements filed by the Company with the Securities and Exchange
Commission falls below 1.4 to 1 for two consecutive quarters, (B) the total of
the Company’s long-term debt for borrowed money (excluding the current portion
thereof) exceeds 85 % of the Company’s net worth as reflected in such statements
filed with the Securities and Exchange Commission or (C) the Company is subject
to a “change of control,” the Committee shall, in complete discharge of its
obligations hereunder with respect to Grandfathered Amounts, distribute to each
Participant the full amount then credited to his or her Deferred Compensation
Account that represents Grandfathered Amounts, such amount to be payable in
shares of Stock and/or cash in a single lump sum in accordance with Section
6(c). For purposes of this Section 11(b), “change of control” shall mean the
occurrence of any one of the following events:
 
16 of 21

--------------------------------------------------------------------------------

 
(i)           any “person” (as such term is used in Sections 13(d) and 14(d)(2)
of the Act) becomes a “beneficial owner” (as such term is defined in Rule 13d-3
promulgated under the Act) (other than the Company, any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, or
any corporation owned, directly or indirectly, by the shareholders of the
Company in substantially the same proportions as their ownership of stock of the
Company), directly or indirectly, of securities of the Company representing 20%
or more of the combined voting power of the Company’s then outstanding
securities; or
(ii)           persons who, as of September 30, 2007, constituted the Company’s
Board (the “Current Board”) cease for any reason, including without limitation
as a result of a tender offer, proxy contest, merger or similar transaction, to
constitute at least a majority of the Board, provided that any person becoming a
director of the Company subsequent to September 30, 2007 whose nomination or
election was approved by at least a majority of the directors then comprising
the Current Board shall, for purposes of this Plan, be considered a member of
the Current Board; or
(iii)           the shareholders of the Company approve a merger or
consolidation of the Company with any other corporation or other entity, other
than (a) a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving entity) more than 80% of the combined voting power of the voting
securities of the Company or such surviving entity outstanding immediately after
such merger or consolidation or (b) a merger or consolidation effected to
implement a recapitalization of the Company (or similar transaction) in which no
“person” (as hereinabove defined) acquires more than 20% of the combined voting
power of the Company’s then outstanding securities; or
 
17 of 21

--------------------------------------------------------------------------------

 
(iv)           the shareholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.
(c)           Notwithstanding the foregoing, if the Company is subject to a
“change of control,” this Plan shall immediately terminate and the Company
shall, in complete discharge of its obligations hereunder, distribute to each
Participant the full amount then credited to his or her Deferred Compensation
Account, such amount to be payable in shares of Stock and/or cash in accordance
with Section 6(c).  For purposes of this Section 11(c), “change of control”
shall mean the occurrence of any one of the following events:
(i)           any “person” (as such term is used in Sections 13(d) and 14(d)(2)
of the Act) becomes a “beneficial owner’ (as such term is defined in Rule 13d-3
promulgated under the Act) (other than the Company, any trustee or other
fiduciary holding securities under an employee benefit plan of the Company, or
any corporation owned, directly or indirectly, by the shareholders of the
Company in substantially the same proportions as their ownership of stock of the
Company), directly or indirectly, of securities of the Company representing 50%
or more of the combined voting power of the Company’s then outstanding
securities; or
(ii)           during any 12-month period, persons who constituted the Company’s
Board (the “Incumbent Board”) cease for any reason, including without limitation
as a result of a tender offer, proxy contest, merger or similar transaction, to
constitute at least a majority of the Board, provided that any person becoming a
director of the Company during such 12-month period whose nomination or election
was approved by at least a majority of the directors then comprising the
Incumbent Board shall, for purposes of this Plan, be considered a member of the
Incumbent Board; or
 
18 of 21

--------------------------------------------------------------------------------

 
(iii)           consummation of a merger or consolidation of the Company with
any other corporation or other entity, other than (a) a merger or consolidation
which would result in the voting securities of the Company outstanding
immediately prior thereto continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving
entity) more than 50% of the combined voting power of the voting securities of
the Company or such surviving entity outstanding immediately after such merger
or consolidation or (b) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no “person”
(as hereinabove defined) acquires more than 50% of the combined voting power of
the Company’s then outstanding securities; or
(iv)           consummation of a complete liquidation of the Company or the sale
or disposition by the Company of all or substantially all of the Company’s
assets.
12.           Parties.  The terms of this Plan shall be binding upon the
Company, its Subsidiaries and their successors or assigns and each Participant
participating herein and his or her beneficiaries, heirs, executors and
administrators.
13.           Liability of Company.  Subject to its obligation to pay the amount
credited to the Participant’s Deferred Compensation Account at the time
distribution is called for by the payment option in effect, none of the Company,
its Subsidiaries nor any person acting on behalf of the Company or its
Subsidiaries shall be liable to any Participant or any other person for any act
performed or the failure to perform any act with respect to the Plan.
 
19 of 21

--------------------------------------------------------------------------------

 
14.           Notices.  Notices, elections, requests or designations by a
Participant hereunder shall be addressed to the Company to the attention of the
Vice President and Secretary of the Company or his or her designee or, in the
absence of the Vice President and Secretary or his or her designee, to the Vice
President of Human Resources of the Company.  Notices by the Company to a
Participant shall be sufficient if in writing and delivered in person or by
inter-office or electronic mail or sent by a nationally recognized overnight
courier service or by U.S. mail, postage prepaid, to the Participant at his or
her most recent home address as reflected in the records of the Company or to
such other address as the Participant may specify in writing to the Company.
15.           Unsecured General Creditors.  No Participant or his or her legal
representative or any beneficiary designated by him or her shall have any right,
other than the right of an unsecured general creditor, against the Company or
any Subsidiary in respect of the Deferred Compensation Account of such
Participant established hereunder.
16.           Severability.  In case any provision or provisions of this Plan
shall be held illegal, invalid or otherwise unenforceable for any reason, the
illegality, invalidity or unenforceability shall not affect the remaining
provisions of the Plan, but shall be fully severable, and the Plan shall be
construed and enforced as if the illegal, invalid or unenforceable provisions
had never been inserted in the Plan.
17.           Stock Dividends, etc.  In the event of any change in the
outstanding shares of Stock by reason of a stock dividend or split,
recapitalization, merger, consolidation, combination, exchange of shares or
other similar corporate change as to which the Company is a surviving
corporation, the number and kind of shares of Stock credited to each such
sub-account maintained in shares of Stock shall be appropriately adjusted by the
Company, whose determination shall be conclusive.
 
20 of 21

--------------------------------------------------------------------------------

 
18.           Grandfathered and 409A Amounts.  For purposes of this Plan, with
respect to any Participant, the terms (a) “Grandfathered Amount” shall mean the
portion of such Participant’s Deferred Compensation Account (i) that is not
subject to Section 409A of the Code, (ii) that relates to amounts deferred and
vested prior to January 1, 2005 (including future earnings thereon), and (iii)
with respect to which this Plan and such amounts have not been materially
modified after October 3, 2004, and (b) “409A Amount” shall mean the portion of
such Participant’s Deferred Compensation Account that is not a Grandfathered
Amount.
19.           Effective Date.  This Plan, as amended and restated in its
entirety as set forth herein, is effective as of October 24, 2007, and shall
continue in existence until terminated pursuant to Section 11.  All Deferred
Compensation Accounts established under the Plan as in effect prior to such
effective date, all amounts credited to such accounts (and sub-accounts) as of
such date, and (subject to changes made after such date in accordance with the
Plan) all elections (including elections regarding the time and method of
payment) and beneficiary designations made under the Plan prior to such date
shall remain in effect after such effective date.
20.           Governing Law.  This Plan shall be construed and enforced in
accordance with, and governed by, the laws of the Commonwealth of Massachusetts.
Executed as of the 6th day of November, 2007.
 

 
ROGERS CORPORATION 
 
By:
/s/ Robert M. Soffer
   
Robert M. Soffer
   
Vice President and Secretary

 
21 of 21